Title: To John Adams from Joseph Willard, 13 June 1801
From: Willard, Joseph
To: Adams, John



Sir
Cambridge June 13. 1801

It is the unanimous request of the Corporation of Harvard college, that you would honor the College with your company on the next Commencement day. I hope, Sir, that you will accept the invitation. Your presence will give great pleasure to all, and to none more than to him who begs leave to subscribe, / with Sentiments of the highest respect, / Sir, / your most humble, / and most obedient Servant

Joseph Willard